Citation Nr: 1534076	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.   Entitlement to restoration of a 40 percent rating for service-connected partial tear of the left medial meniscus, status post arthroscopy, from November 1, 2007.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, claimed as secondary to service-connected right and left knee disabilities and lumbar spine disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1999 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision (issued in August 2007) in which the RO in Philadelphia, Pennsylvania, reduced the rating for the Veteran's service-connected partial tear of the left medial meniscus, status post arthroscopy, from 40 to zero percent (noncompensable rating), effective November 1, 2007.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In July 2009, jurisdiction of this appeal was transferred from the Philadelphia RO to the RO in Pittsburgh, Pennsylvania.  

This appeal also arose from a September 2011 rating decision in which the Pittsburgh RO denied service connection for depression and anxiety, to include as secondary to the service-connected lumbar spine disability.  The Veteran filed an NOD with respect to these issues in September 2014.  An SOC was issued in December 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2015.  

Regarding the characterization of the left knee claim, the Board notes that, in July 2013, the Board remanded the claim of entitlement to an increase in the ratings for partial tear of the left medial meniscus, to include the propriety in the reduction effective November 1, 2007, to the RO - the agency of original jurisdiction (AOJ) in this case.  While the issue on appeal was previously characterized as an increased rating claim, the rating reduction in this case did not arise from an increased rating claim but, instead, was prompted by a review examination scheduled by the RO.  Moreover, the Veteran has not asserted that his left knee disability has worsened or increased in severity during the pendency of this appeal.  Therefore, the Board finds the correct issue on appeal is entitlement to restoration of a 40 percent rating for the service-connected left knee disability, effective November 1, 2007, not to include an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (a rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue).  

In this regard, the Board notes that, in a December 2009 rating decision, the RO awarded a 10 percent rating for the service-connected left knee disability, effective November 1, 2007.  However, because the Veteran disagreed with the reduction of his rating from 40 to zero percent and the RO did not restore the 40 percent rating, the issue of entitlement to restoration of a 40 percent rating for the service-connected left knee disability, from November 1, 2007, remains viable on appeal.  

Regarding the psychiatric disorder claim, while the Veteran filed a claim specifically seeking service connection for anxiety and depression, the Board has broadened the claim as one for an acquired psychiatric disorder to more generally encompass consideration of any psychiatric disorder reflected in the record and to allow for the most liberal interpretation of the Veteran's claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (pertaining specifically to mental health disabilities); see also See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005) (pertaining generally to liberal construction of claims).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the restoration claim is set forth below.  The claim for service connection for an acquired psychiatric disability, to include as secondary to the service-connected bilateral knee and lumbar spine disabilities, is addressed in the remand following the order; this matter is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the restoration claim has been accomplished.

2.  The July 2007 rating decision (issued in August 2007) in which the RO reduced the rating for service-connected partial tear of the left medial meniscus, status post arthroscopy, from 40 to zero percent reflects that the RO failed to consider and apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected partial tear of the left medial meniscus, status post arthroscopy, from 40 percent to zero percent, effective November 1, 2007, was not in accordance with law, the criteria for restoration of the 40 percent rating are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for restoration of a 40 percent rating for service-connected left knee disability, copy, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Review of the record reveals that, in March 2005, the Philadelphia RO granted service connection for partial tear of the left medial meniscus, status post arthroscopy, and assigned a 40 percent rating, effective July 9, 2004, the date of receipt of his service connection claim for such disability.  The initial 40 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004) for extension of the leg/knee limited to 30 degrees, which was show on February 2005 VA examination.  The Veteran was advised that, since there was a likelihood of improvement of his disability, the assigned evaluation was not considered permanent and was subject to a future review examination.  

The Veteran did not initiate an appeal as to the initial rating assigned to his left knee disability following the March 2005 rating decision and no other exception to finality applies.  Therefore, the March 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), (c), 20.302, 20.1103.

In April 2007, the Veteran underwent a review examination, which revealed he was able to demonstrate range of motion in his left knee from zero degrees (extension) to 150 degrees (flexion), with pain from 140 to 150 degrees.  

Thereafter, in May 2007, the Philadelphia RO proposed a reduction in rating from 40 to zero percent, noting the range of motion demonstrated at the April 2007 VA examination.  The RO cited the criteria for a 40 percent rating under Diagnostic Code 5261, as well as the legal standard provided in Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995), regarding consideration of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  The RO did not, however, provide any statement as to whether the Veteran's service-connected left knee disability had improved.  

In July 2007, the Philadelphia RO executed the reduction in rating of the service-connected left knee disability from 40 to zero percent, citing the Veteran's range of motion at the April 2007 VA examination and noting that his disability no longer medically fits the 40 percent rating under Diagnostic Code 5261.  The RO did not, however, provide any statement as to whether the Veteran's service-connected left knee disability had improved, to include any citation or application of the provisions of 38 C.F.R. § 3.344.  

In September 2007, the Veteran disagreed with the reduction, arguing that the April 2007 VA examination was inadequate, as his range of motion was not measured accurately.  He subsequently perfected an appeal as to the propriety of the reduction, which is the basis of the current appeal.  

Initially, the Board notes that, prior to reducing a disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  First, there must be a rating action proposing the reduction and notice giving the Veteran 60 days to submit additional evidence and 30 days to request a predetermination hearing.  If a hearing is not requested and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to a Veteran of the final action expires.  38 C.F.R. § 3.105(e).  Despite the foregoing, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

As noted, the Veteran was notified of the RO's intent to reduce the 40 percent rating for his left knee disability by rating action and letter dated in May 2007.  He did not request a hearing regarding this issue.  Final action to reduce the 40 percent rating to zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in July 2007, after which the reduction was made effective, from November 1, 2007. 

Based on this procedural history, the Board finds that the RO complied with all of the requirements 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights, and he was given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the reduction of the 40 percent rating.  

Turning next to the question of the propriety of the reduction, the Board notes that Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Indeed, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the RO reduced the rating for the Veteran's service-connected partial tear of the left medial meniscus from 40 to 0 percent, effective November 1, 2007.  The initial 40 percent rating had been assigned in the March 2005 rating decision, in which the RO granted service connection for partial tear of the left medial meniscus and assigned the 40 percent rating, effective July 9, 2004.  Thus, the 40 percent rating was in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  Instead, the provisions of 38 C.F.R. § 3.344(c) apply, which states that, for disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  

In this case, the RO's reduction of the Veteran's rating was based on the April 2007 VA examination report, wherein the VA examiner determined the Veteran was able to demonstrate left knee range of motion from zero degrees (extension) to 150 degrees (flexion), with pain from 140 to 150 degrees.  

However, the July 2007 rating decision that effectuated the reduction of the rating reflects that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Furthermore, although the RO stated that the Veteran's symptoms no longer fall within the medical criteria for a 40 percent rating based upon the Veteran's most recent range of motion, the RO failed to discuss whether the evidence of record reflected an overall improvement in the Veteran's left knee disability.  

In this context, the Board notes that, while the August 2007 notice letter provided with the July 2007 rating decision states that records noted improvement in the Veteran's service-connected left knee disability, neither the July 2007 rating decision nor August 2007 notice letter provided any discussion of whether the reported improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work, which is required in any rating reduction case.  See Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Furthermore, the Board notes that, while the October 2008 SOC provided notice of the provisions of 38 C.F.R. § 3.344 (as well as other applicable regulations), the RO failed to apply the provisions of 38 C.F.R. § 3.344 in its re-adjudication of the reduction claim, as there was no discussion of whether there was improvement in the left knee disability or his overall ability to function under the ordinary conditions of life and work.  

Therefore, the Board finds that the correct standard was never applied when the RO effectuated the reduction of the rating.  See 38 C.F.R. § 3.344(c).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 40 percent rating assigned for service-connected partial tear of the left medial meniscus under 38 C.F.R. § 4.71a, Diagnostic Code 5261, must be restored, effective November 1, 2007.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction. 


ORDER

As the reduction of the 40 percent rating for service-connected partial tear of the left medial meniscus was not in accordance with law, the claim for restoration of the 40 percent rating, from November 1, 2007, is granted.


REMAND

On his February 2015 VA Form 9 filed in connection with his psychiatric disability he Veteran checked the box indicating that he wanted a Board hearing at a local VA office (Travel Board hearing).   To date, such hearing has not been held, and there is no indication of record that the hearing request has been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the psychiatric disorder claim, and because the RO schedules Board Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Pittsburgh RO in accordance with his request, providing appropriate notice to him and his representative.

The purpose of this REMAND is to afford due process.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


